RICHARDS, J.
At the time of the alleged injury the statute of limitations applicable to the case was four years. General Code Section 11224. This statute was thereafter amended, the amendment becoming effective on August 2, 1927, so as to fix a limitation of two years within which an action may be brought to recover for bodily injury or injury to personal property. This amended statute has been construed by the Supreme Court and held to be applicable to all causes coming within its terms where actions have not been commenced on or before August 2, 1927, where causes of action arose on or before August 2nd, 1925.
Smith vs. New York Central Railroad Co., Ohio Bar of March 11, 1930.
(8 Abs 192).
As the action was not commenced until June 4, 1929, and the cause of action arose on June 26, 1925, the two-year satute of limitations applies and the action is barred by the statute of limitations.
It follows, therefore, that the judgment must be affirmed.
Williams and Lloyd, JJ., concur.